continuation sheet:
Notice of Pre-AIA  or AIA  Status
The present application, filled on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant argues “The Examiner provides no reasonable rationale that would suggest modifying the solid multiparticulates of Rariy into a flowable abuse deterrent matrix that is encapsulated in a softgel with any reasonable expectation of success. While Cohen describes a softgel, the shell formulation contains gelling agents, which are not used in Applicant’s shell. Applicant states Cohen’s gelled fill comprising gums (gelled by cations) is not analagous to Applicant’s matrix composition because it is a gel (not a flowable viscous liquid) and the matrix according to the claims does not encompass gum-cation gels.
In response, the Examiner states portion B of the claims is a gelled phase.  Applicant even describes this i.e. in Example 2 of the specification.  The after final amendment raises new issues. The Examiner states the newly amended claims required an updated search. A proposed amendment was made to pursue to an allowance. No agreement was reached. The prior art Liu et al. (U S 2010/0087520A), Rajesh (Lipid based self-emulsifying drug delivery system (SEDDS) for poorly water-soluble drugs: a review. Journal of Global Pharma Technology , 2010, Vol.2(3), p.47-55), Babul (WO2007087452A2), and Hirsh (WO2006081518A2) are relevant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)270-5329. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA SOROUSH/Primary Examiner, Art Unit 1627